Order entered March 27, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00091-CV

                            BYRON CURTIS COOK, Appellant

                                              V.

                              RONALD SIMMONS, Appellee

                     On Appeal from the 417th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 417-02850-2018

                                          ORDER
       Before the Court is appellee’s March 25, 2019 motion for extension of time to file brief.

We GRANT the motion and ORDER the brief be filed no later than April 25, 2019. Because

this is an accelerated appeal, we caution appellee that further extension requests will be

disfavored.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE